Case 20-43083      Doc 35     Filed 09/08/20 Entered 09/08/20 10:58:39     Main Document
                                           Pg 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

In Re:                                        )
                                              )   Case No. 20-43083-399
MICHAEL J. POIGNEE,                           )
                                              )   Chapter 7
               Debtor.                        )
                                              )   Document No. 19



      AGREED ORDER ON TRUSTEE’S OBJECTION TO DEBTOR’S CLAIM OF
                  TENANCY BY ENTIRETY EXEMPTION

         Charles W. Riske, Trustee (“Trustee”) having filed his Objection to Debtor’s Claim

of Tenancy by Entirety Exemption (the “Objection”); the parties, Trustee and Michael J.

Poignee (“Debtor”) having announced a settlement of the Trustee’s Objection, it is hereby

         ORDERED that the Objection is hereby SUSTAINED in that the Debtor’s claim of

the tenancy by entireties exemptions under Section 522(b)(3)(B) of the Bankruptcy Code

is sustained. It is further

         ORDERED that the Trustee may administer upon assets claimed as exempt under

Section 522(b)(3)(B) of the Code in order to allow the Trustee to administer upon such

assets to the extent of any and all joint unsecured debts.



DATED: September 8, 2020
St. Louis, Missouri                                   Barry S. Schermer
snm                                                   United States Bankruptcy Judge
Case 20-43083    Doc 35      Filed 09/08/20 Entered 09/08/20 10:58:39   Main Document
                                          Pg 2 of 2


Respectfully submitted,


CARMODY MACDONALD P.C.                                ADAMS LAW OFFICE

By: /s/ Robert E. Eggmann                           By: /s/ Bryan T. Voss
ROBERT E. EGGMANN (#37374)                          BRYAN T. VOSS (#48029)
120 S. Central Avenue, Suite 1800                   U.S. Bank Building
St. Louis, M 63105                                  One Mid Rivers Mall Drive,
314.854.8600                                        Ste. 200
314.854.8660 – FAX                                  St. Peters, MO 63376
ree@carmodymacdonald.com                            636.397.4744
                                                    636.397.3978 – FAX
                                              bvoss@adamslawgroup.onmicrosoft.com

ATTORNEYS FOR TRUSTEE                                 ATTORNEYS FOR DEBTOR



Copies to:

United States Trustee
111 S. 10th St., Ste. 6353
St. Louis, MO 63102

Charles W. Riske
Chapter 7 Trustee in Bankruptcy
215 Chesterfield Business Parkway
Chesterfield, MO 63005

Jack Justin Adams
Adams Law Group
1 Mid Rivers Mall Drive, Suite 200
St. Peters, MO 63376

Michael J. Poignee
23 Ellis Ave
Troy, MO 63379

Robert E. Eggmann, Esq.
Attorney for Trustee
Carmody MacDonald P.C.
120 S. Central Avenue, Suite 1800
St. Louis, MO 631705




                                         2
